DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 50-61 and 70-71) in the reply filed on 07/05/2022 is acknowledged. Applicant has canceled claims 62-69, which are drawn to the non-elected invention and added claims 72-78, which are drawn to the elected invention.

Claim Status
	Claims 50-61 and 70-78 are currently pending and have been examined on their merits.

Priority
	The instant application is a national stage entry of PCT/IL2019/050403, filed in Israel on 04/10/2019. PCT/IL2019/050403 claims benefit to U.S. provisional application 62/655,819, filed on 04/11/2018.

Claim Objections
	Claims 59 and 77 are objected to because the recited genera should be italicized since they are taxonomic names. 
	Claims 59 and 77 are further objected to because the genus Propionibacterium is misspelled as Propionobacterium.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 50-59 and 72-73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recite laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e);
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 50-59 and 72-73 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 50-59 and 72-73 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 50-59 and 72-73 recite “an edible plant part or a tissue derived therefrom” comprising “a probiotic bacteria”. Edible plant parts include leaves, fruits, roots, tubers, bulbs, stems, and seeds (specification, p. 6, lines 22-25). Therefore, the claim includes fruits such as apples. An apple’s closest natural counterpart is an apple occurring within nature. The term “probiotic bacteria” includes bacteria such as Lactobacillus rhamnosus (supported by applicant’s specification, p. 7, lines 24-29), this microorganism’s closest natural counterpart is naturally occurring Lactobacillus rhamnosus. 
	There is no evidence presented that the combination of an edible plant part or a tissue derived therefrom (such as an apple) and a probiotic bacteria (such as Lactobacillus rhamnosus) causes the claimed combination to be markedly different from their naturally occurring counterparts. Furthermore, there is no evidence that a markedly different characteristic would occur for all combinations of edible plant parts or a tissues derived therefrom and probiotic bacteria.
Claim 58 recites “wherein said fresh produce has been dried before use”. This is not considered to impart a markedly different characteristic because “drying” is so broad as to include the claimed combination naturally drying (e.g. a naturally occurring Lactobacillus rhamnosus and apple drying in hot air or under the sun).
Therefore the answer to this prong for claims 50-59 and 72-73 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 50 recites “…having acquired endophytic characteristics to the plant, and wherein the probiotic bacteria are capable of inhabiting the gastrointestinal (GI) tract of an animal”. Applicant defines “endophyte” and “endophytic” to refer to bacteria capable of colonizing plants without causing visible harm to the plant (specification, p. 14, lines 21-22). Therefore, these are characteristics inherent to the probiotic bacteria which do not transform the probiotic such that it is integrated into a practical application.
Claims 51 and 52 merely recite concentrations of the probiotic bacteria (at least 104 and 105 cfu per gram). 
	Claim 53 merely recites the location of the probiotic bacteria in the edible plant part or tissue (intercellular or intracellular space). 
	Claim 54 recites characteristics of the probiotic bacteria (“is not an endophyte species or strain of said plant” and “is a plant endophyte species”). 
	Claim 55 is drawn to a comparison of the amount of probiotic bacteria in the edible fresh produce when compared to a naturally occurring edible plant part or tissue. Although this claim requires that the amount be higher in the edible fresh produce composition, this recitation does not transform  or reduce the JE to a different state or thing.
	Claim 56 recites “wherein the edible plant part or tissue comprises at least one prebiotic component”. 
	Claim 57 recites “wherein the edible plant part is low in calories”. This is considered to be a characteristic of the edible plant part.
	Claim 58 recites “wherein said fresh produce has been dried before use”. This is not considered to transform or reduce the JE to a different state or thing because there is no evidence that “drying” causes the JE to be a different state from the naturally occurring JE.
	Claim 59 broadly recites genera of probiotic bacteria.
	Claim 72 requires that the “edible plant part or a tissue derived therefrom is enriched with said probiotic bacteria”. For the purpose of examining under 2A prong one, this element is considered to address the concentration of the probiotic bacteria on the edible plant part or tissue derived therefrom. There is no evidence presented that “enriching” the plant parts would cause the JE to be transformed or reduced to a different state or thing.
	Claim 73 states that the probiotic bacteria are live bacteria. 
There is no evidence presented that any of these additional elements would cause the JE to be transformed or reduced to a different state or thing or be otherwise integrated into a practical application. See MPEP § 2106.05.
	Therefore the answer to this prong for claims 50-59 and 72-73 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 50-55, 57, 59, and 73 do not recite additional elements which amount to significantly different than the JE.
Claim 56 recites “wherein the edible plant part or tissue comprises at least one prebiotic component”.
	Claim 58 recites “wherein said fresh produce has been dried before use”.
	Claim 72 recites “wherein said edible plant part or a tissue derived therefrom is enriched with said probiotic bacteria”.
	None of the elements recited in claims 56, 58, or 72 amount to significantly different than the JE such that they provide an inventive concept because these elements are merely recitations of well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality. See, for example, Betoret et al. (Journal of Food Engineering, 2003, Vol. 56, pages 273-277) which teaches the manufacture of dried apples comprising probiotics (abstract; p. 274, figure 1, section 2.4; p. 276, tables 1 and 2) and teaches that development of foods that promote health and well-being is one of the “key research priorities” of food industry and this trend has favored the consumption of foods “enriched” with prebiotics (i.e. comprising at least one prebiotic component) and probiotics (p. 273, section 1, left col., lines 3-9).
	Therefore, the answer to step (2B) is no for claims 50-59 and 72-73.
Conclusion
Claims 50-59 and 72-73 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 50, 54-55, 57, 59-60, and 72 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.	Claim 50 is rejected as being indefinite because it recites “…comprising a probiotic bacteria of at least one species or strain”. It is not clear how “a probiotic bacteria” (i.e. one probiotic bacteria; singular) can be “of at least one species or strain” (plural) because this phrase is written in a form which implies that the bacteria are of multiple taxonomic classifications. For the purpose of compact prosecution, this limitation is interpreted to be referring to a composition comprising “one species or strain of probiotic bacteria”. This interpretation is supported by applicant’s recitation of “a probiotic bacteria” (line 2).
Claim 50 is further rejected because the claim recites the limitation "the plant" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the plant” refers to the “edible plant part or a tissue derived therefrom” or if the plant refers to some other plant or area of the plant. For example, if the edible plant part or tissue derived therefrom is an apple, does “the plant” refer to the apple or to the tree from which the apple was derived? For the purpose of compact prosecution, this limitation is interpreted as if it recited “…having acquired endophytic characteristics to the edible plant part or tissue derived therefrom”. 
Claim 50 is further rejected as being indefinite because it recites “…and having acquired endophytic characteristics to the plant”. This phrase is indefinite because the term “acquired” implies that the characteristic is received and “to the plant” implies that the characteristic is given. Therefore, it is not clear whether the plant or the probiotic bacteria is considered to possess the “endophytic characteristic”. For the purpose of compact prosecution, this limitation is interpreted to be referring to the bacteria having endophytic characteristics when in contact with the plant.
Claim 54 is rejected because it recites “wherein the at least one probiotic bacteria species or strain is not an endophyte species or strain of said plant and a species that is a plant endophyte species”. As discussed above, the composition of this claim is interpreted to be drawn to “one probiotic species or strain”. It is therefore unclear how the probiotic species or strain can both possess and not possess the characteristic of being an endophyte species. For the purpose of compact prosecution, the claim will be interpreted as if the claim is drawn to one probiotic species or strain wherein the one probiotic species or strain is either an endophyte species or not an endophyte species. This claim should be amended such that the metes and bounds of the claim are properly defined.
Claims 54-55 and 59-60 are rejected because they recite “at least one probiotic bacteria species or strain”. As discussed above, the claim from which they depend (claim 50) is interpreted to be drawn to “one probiotic species or strain”. Therefore, there is no antecedent basis for the term “the at least one probiotic bacteria species or strain”. The compositions of these claims are interpreted to comprise “one probiotic species or strain” because claim 50 recites “comprising a probiotic bacteria”.
Claim 57 is rejected because the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant has not provided a definition for “low” and has not provided any caloric values which would allow a person of ordinary skill to determine what is considered to be “low in calories”. For the purpose of compact prosecution, the term “low in calories” is interpreted to be any edible plant part which is described in the art as being “low in calories” or “low calorie”. This claim should be amended such that the specific amount which is considered to meet “low in calories” is distinctly defined.
Claim 72 is rejected because the term “enriched” is a relative term which renders the claim indefinite. In this context, the term “enriched” refers to the amount of probiotic bacteria. There is no definition for “enriched” within the claim and the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does any amount of probiotic bacteria on the edible plant part or a tissue derived therefrom make it “enriched”, or is there a specific threshold at which the composition is considered by applicant to be “enriched”? This claim should be amended such that the scope of the term “enriched” is distinctly defined. In the interest of compact prosecution, this term is interpreted in its broadest reasonable form to mean any composition resulting from the combination of an edible plant part or a tissue derived therefrom and a probiotic bacteria wherein the amount of probiotic bacteria is higher than that which is naturally found on said plant part or a tissue derived therefrom. 

Claims 54-55 and 59-60 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 54-55 and 59-60 are rejected because they recite “at least one probiotic bacteria species or strain”. As discussed above, the claim from which they depend (claim 50) is interpreted to be drawn to “one probiotic species or strain”. Therefore, as written, the instant claims are broader in scope than the claim from which they depend. As discussed above, in the interest of compact prosecution, these claims are being examined as if they recited “one probiotic species or strain”. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 50-55, 58-59, 72-73, and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betoret et al. (Journal of Food Engineering, 2003, Vol. 56, pages 273-277), as evidenced by Röβle 1 (Innovative Food Science and Emerging Technologies, 2010, Vol. 11, pages 203-209) and Macey (SelectHealth, https://selecthealth.org/blog/2016/07/healthiest-apple (Accessed: July 2022).
Betoret et al. (hereinafter Betoret) investigates apple cylinders impregnated with Lactobacillus casei spp. rhamnosus (reclassified as Lactobacillus rhamnosus; hereinafter referred to as Lactobacillus rhamnosus)(abstract). Betoret teaches that probiotic bacteria for human nutrition usually belong to lactic acid bacteria or bifidobacteria groups (p. 1, left col., par. 1). Betoret teaches that Granny Smith apples were peeled and cut into cylindrically-shaped samples and submitted to a vacuum impregnation (VI) method in either whole milk or apple juice (p. 2, section 2.2). 
Regarding claims 50 and 59, Betoret teaches a composition comprising cylindrical samples of Granny Smith apples (i.e. an edible plant part or a tissue derived therefrom) which were impregnated with Lactobacillus rhamnosus (i.e. a probiotic bacteria)(p. 274, section 2.1; section 2.3; Figure 1). Applicant defines “endophyte” to mean bacteria capable of colonizing plants without causing visible harm to the plant (specification, p. 14, lines 21-25). 
Although Betoret does not teach that the Lactobacillus rhamnosus has “acquired endophytic characteristics”, Röβle 1 teaches the use of Lactobacillus rhamnosus on apple wedges and provides evidence that Lactobacillus rhamnosus inherently possesses the characteristic of being an endophyte when contacted with apples. Specifically, Röβle 1 teaches that overall physicochemical properties were not strongly influenced by dipping apple wedges into solutions containing Lactobacillus rhamnosus (p. 206, right col., par. 1). Therefore, it is considered that Lactobacillus rhamnosus does not cause visible harm to the plant and meets applicant’s definition of an endophyte. 
Although Betoret does not teach that Lactobacillus rhamnosus is capable of inhabiting the gastrointestinal tract of an animal, Röβle 1 provides evidence that Lactobacillus rhamnosus inherently possesses this characteristic by teaching that Lactobacillus rhamnosus was chosen because it has been reported to be resistant to be resistant to gastrointestinal conditions (p. 205, section 3.1, right col., lines 8-10). This position is supported by applicant’s specification which teaches Lactobacillus rhamnosus as one of the acceptable probiotic bacteria for embodiments of the invention (p. 7, lines 24-29). 
Regarding claim 51, Betoret teaches that the content of viable Lactobacillus rhamnosus in the dried and stored product was greater than 106 cfu/g (abstract; p. 276, table 1). The instantly claimed range (at least 104 cfu/g) overlaps with the range disclosed by Betoret (at least 106 cfu/g). It is considered that Betoret teaches the claimed range with sufficient specificity because Betoret teaches specific values falling within the claimed range (ex. 1.7 x 107 cfu/g, 8.3 x 108 cfu/g, 1.1 x105 cfu/g, 4.5 x 105 cfu/g, 1.8 x105 cfu/g, and 6.28 x 105 cfu/g; see p. 276, tables 1 and 2). See MPEP 2131.03(II).
Regarding claim 52, as discussed above, Betoret teaches that the content of viable Lactobacillus rhamnosus in the dried and stored product was greater than 106 cfu/g (abstract; p. 276, table 1). Therefore, the edible fresh produce is considered to have at least 80% by weight of the edible plant part having at least 105 cfu/g. The position that the entire product contains the composition is supported by Betoret’s Cryo-SEM observations which state that the intercellular space is “full of impregnation liquid” with Lactobacillus rhamnosus cells (p. 275, fig. 5, caption). 
Regarding claim 53, Betoret teaches that the Lactobacillus rhamnosus is contained within the intercellular space (p. 274, section 3.1; figure 5). 
Regarding claim 54, as discussed above, Betoret teaches an edible plant part or a tissue derived therefrom comprising Lactobacillus rhamnosus. Applicant defines “endophyte” to mean bacteria capable of colonizing plants without causing visible harm to the plant (specification, p. 14, lines 21-25). Although Betoret does not teach that the Lactobacillus rhamnosus is an endophyte, Röβle 1 teaches the use of Lactobacillus rhamnosus on apple wedges and provides evidence that Lactobacillus rhamnosus inherently possesses the characteristic of being an endophyte. Specifically, Röβle 1 teaches that overall physicochemical properties were not strongly influenced by dipping apple wedges into solutions containing Lactobacillus rhamnosus (p. 206, right col., par. 1). Therefore, it is considered that Lactobacillus rhamnosus does not cause visible harm to the plant and meets applicant’s definition of an endophyte species. 
Regarding claim 55, as discussed above, it is considered that Lactobacillus rhamnosus meets applicant’s definition of an endophyte. Betoret provides Cryo-SEM microscopic observations of a control apple (i.e. to which the probiotic bacteria was not intentionally applied) and an apple to which Lactobacillus rhamnosus was applied (see p. 275, figures 2 and 5). The control apple does not show any Lactobacillus rhamnosus and the treated apple shows the intercellular space is “full of impregnation liquid” with Lactobacillus rhamnosus (Id.). Therefore, it is considered that Betoret teaches that the probiotic bacteria species is a plant endophyte and the concentration of the probiotic bacteria is higher compared to the concentration of the same probiotic bacteria in a corresponding control wherein the probiotic bacteria species was not intentionally applied.
Regarding claim 57, as discussed above, the term “low in calories” is indefinite and is being interpreted to be any edible plant part which is described in the art as being “low in calories” or “low calorie”. Betoret does not provide the specific calorie content of the Granny Smith apple, however, Macey teaches that apples are “widely known” to be high in fiber and low in calories (p. 1, lines 5-6). Therefore, it is considered that Betoret’s apples inherently possess the characteristic of being “low in calories”. 
	Regarding claim 58, Betoret teaches that the impregnated apple samples were dried (p. 274, section 2.4; Figure 1).
	Regarding claim 72, as discussed in the claim interpretation section of this Office Action, applicant has not provided a definition for the term “enriched”. Under the interpretation set forth above, the composition of Betoret is considered to be “enriched” because a probiotic bacteria has been added to the edible fresh produce. This is supported by Betoret’s teaching that the apple products are “enriched” with probiotics (p. 274, figure 1 caption and section 2). 
	Regarding claim 73, Betoret teaches that the dried and stored product contained viable cells of Lactobacillus rhamnosus (abstract). Therefore, it is considered that the probiotic bacteria are live (i.e. viable) bacteria.
	Regarding claim 78, Betoret teaches that the probiotic bacteria is applied as a result of vacuum impregnation (abstract; p. 274, section 2.3). Therefore, the probiotic bacteria is considered to be exogenously applied under the definition for “exogenously applied” set forth in the specification (p. 15, lines 9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 50-56, 58-59, 72-73, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Betoret et al. (Journal of Food Engineering, 2003, Vol. 56, pages 273-277), as evidenced by Röβle 1 (Innovative Food Science and Emerging Technologies, 2010, Vol. 11, pages 203-209) and Macey (SelectHealth, https://selecthealth.org/blog/2016/07/healthiest-apple (Accessed: July 2022), in view of Röβle 2 (Journal of Functional Foods, 2010, Vol. 2, pages 245-254).
The teachings of Betoret, Röβle 1, and Macey are set forth above and applied herein. Betoret, as evidenced by Röβle 1 and Macey, is found to render claims 50-55, 58-59, 72-73, and 78 obvious.
Regarding claim 56, as discussed above, Betoret teaches the edible fresh produce of claim 50. Betoret further teaches that one of the key research priorities of food industry is the development of foods that promote health and well-being including consumption of foods enriched with prebiotics (p. 273, section 1, left col., lines 1-9). Betoret does not specifically teach that the edible fresh produce further comprises at least one prebiotic component.
Röβle 2 teaches the development of symbiotic fresh-cut apple wedges (abstract). Specifically, Röβle 2’s fresh-cut apple wedges comprise probiotic Lactobacillus rhamnosus and prebiotics oligofructose and inulin (abstract; p. 246, sections 2.3 and 2.4).
Since Betoret teaches impregnating apples with Lactobacillus rhamnosus and Röβle 2 teaches coating apples with Lactobacillus rhamnosus, oligofructose and inulin, it would have been obvious to have modified Betoret to similarly comprise prebiotics such as oligofructose and inulin. Röβle 2 provides a particular motivation to make such a modification by teaching that synbiotic (probiotic + prebiotic) fruit would be desirable for people who are allergic or intolerant to dairy products (p. 246, section 2.3, left col., lines 25-29). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 56 is considered to be obvious over Betoret, as evidenced by Röβle 1 and Macey, and in view of  Röβle 2.

Claims 50-55, 58-61, and 70-78 are rejected under 35 U.S.C. 103 as being unpatentable over Betoret et al. (Journal of Food Engineering, 2003, Vol. 56, pages 273-277), as evidenced by Röβle 1 (Innovative Food Science and Emerging Technologies, 2010, Vol. 11, pages 203-209) and Macey (SelectHealth, https://selecthealth.org/blog/2016/07/healthiest-apple (Accessed: July 2022), in view of Bai et al. (Postharvest Biology and Technology, 2003, Vol. 28, pages 381-390).
The teachings of Betoret, Röβle 1, and Macey are set forth above and applied herein. Betoret, as evidenced by Röβle 1 and Macey, is found to render claims 50-55, 58-59, 72-73, and 78 obvious.
Regarding claims 60-61, Betoret teaches the edible fresh produce of claim 50, as discussed above. Betoret does not teach that the edible plant part or tissue is coated with a coating material providing for delayed release of the probiotic bacteria (claim 60) or that the coating material is at least one enteric coating component (claim 61). 
Bai et al. (hereinafter Bai) reviews the benefits of apple coatings and teaches that coating apples prior to marketing is “standard practice” because coatings such as shellac impart high gloss, hide bruises, and form conditions which tend to preserve firmness and prolong shelf-life (p. 382, section 1, left col., par. 1). Bai finds that Granny Smith apples “seem to do well with shellac coating” and shellac gave increased glossiness, changed the internal atmosphere, and improved firmness compared with other coating treatments (p. 389, Table 2; section 4, par. 3).
Although Bai does not explicitly teach that shellac provides for delayed release of the probiotic bacteria, it is considered that shellac inherently possesses this characteristic because applicant defines enteric coating as including the use of enteric polymers such as shellac (specification, p. 23, line 25 through p. 24, line 4).
Since Betoret teaches a Granny Smith apple comprising Lactobacillus rhamnosus and Bai teaches the benefits of coating Granny Smith apples in shellac, it would have been obvious to persons having ordinary skill in the art to have modified the teachings of Betoret such that the edible fresh produce composition further comprises a shellac coating. A person having ordinary skill would have applied the known technique of coating apples in a coating such as shellac with a high degree of predictability because this technique is “standard practice” which would have predictably resulted in an improved product due to its ability to impart high gloss, hide bruises, and form conditions which preserve firmness and shelf-life. This obviousness is based upon the “applying a known technique to a known device (method or product) ready for improvement to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(D). 
Thus, claims 60-61 are considered to be obvious over Betoret, as evidenced by Röβle 1 and Macey, and in view of Bai.
Regarding claims 70-71 and 77, Betoret teaches a composition comprising cylindrical samples of Granny Smith apples (i.e. an edible plant part or a tissue derived therefrom) which were impregnated with Lactobacillus rhamnosus (i.e. at least one biologically active agent, corresponding to claim 70; a probiotic bacteria, corresponding to claim 71)(p. 274, section 2.1; section 2.3; Figure 1).
Betoret does not teach that the edible plant part or tissue is coated with enteric coating. 
The teachings of Bai are set forth above in the rejection of claims 60 and 61. 
Since Betoret teaches a Granny Smith apple comprising Lactobacillus rhamnosus and Bai teaches the benefits of coating Granny Smith apples in shellac, it would have been obvious to persons having ordinary skill in the art to have modified the teachings of Betoret such that the edible fresh produce composition further comprises a shellac coating (i.e. an enteric coating; applicant’s specification, p. 23, line 25 through p. 24, line 4). A person having ordinary skill would have applied the known technique of coating apples in a coating such as shellac with a high degree of predictability because this technique is “standard practice” which would have predictably resulted in an improved product due to its ability to impart high gloss, hide bruises, and form conditions which preserve firmness and shelf-life. This obviousness is based upon the “applying a known technique to a known device (method or product) ready for improvement to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(D).
Thus, claims 70-71 and 77 are considered to be obvious over Betoret, as evidenced by Röβle 1 and Macey, and in view of Bai.
Regarding claim 74, Betoret teaches that the content of viable Lactobacillus rhamnosus in the dried and stored product was greater than 106 cfu/g (abstract; p. 276, table 1). The instantly claimed range (at least 104 cfu/g) overlaps with the range disclosed by Betoret (at least 106 cfu/g). It is considered that Betoret teaches the claimed range with sufficient specificity because Betoret teaches specific values falling within the claimed range (ex. 1.7 x 107 cfu/g, 8.3 x 108 cfu/g, 1.1 x105 cfu/g, 4.5 x 105 cfu/g, 1.8 x105 cfu/g, and 6.28 x 105 cfu/g; see p. 276, tables 1 and 2). See MPEP 2131.03(II).
Regarding claim 75, as discussed above, Betoret teaches that the content of viable Lactobacillus rhamnosus in the dried and stored product was greater than 106 cfu/g (abstract; p. 276, table 1). Therefore, the edible fresh produce is considered to have “at least 80% by weight of the edible plant part having at least 105 cfu/g”. The position that the entire product contains the composition is supported by Betoret’s Cryo-SEM observations which state that the intercellular space is “full of impregnation liquid” with Lactobacillus rhamnosus cells (p. 275, fig. 5, caption). 
Regarding claim 76, Betoret teaches that the Lactobacillus rhamnosus is contained within the intercellular space (p. 274, section 3.1; figure 5). 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                            

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651